[Cite as State ex rel. Barb v. Cuyahoga Cty. Jury Commr., 124 Ohio St. 3d 238, 2010-Ohio-
120.]




      THE STATE EX REL. BARB, APPELLANT, v. CUYAHOGA COUNTY JURY
                            COMMISSIONER, APPELLEE.
           [Cite as State ex rel. Barb v. Cuyahoga Cty. Jury Commr.,
                       124 Ohio St. 3d 238, 2010-Ohio-120.]
Appeal from dismissal of a complaint for a writ of mandamus — Failure to
       comply with R.C. 149.43(B)(8) — Judgment affirmed.
  (No. 2009-1442 ─ Submitted January 13, 2010 ─ Decided January 21, 2010.)
      APPEAL from the Court of Appeals for Cuyahoga County, No. 93326,
                                  2009-Ohio-3301.
                               __________________
       Per Curiam.
       {¶ 1} We affirm the judgment of the court of appeals denying the writ of
mandamus sought by appellant, inmate Danny Barb, to compel appellee, the
Cuyahoga County Jury Commissioner, to provide lists of prospective jurors and
jurors who served in three criminal cases in which Barb was the defendant. Barb
is not entitled to the requested records because he did not comply with R.C.
149.43(B)(8), which requires a finding by Barb’s sentencing judge or the judge’s
successor that the requested information is necessary to support what appears to
be a justiciable claim. State ex rel. Russell v. Thornton, 111 Ohio St. 3d 409,
2006-Ohio-5858, 856 N.E.2d 966, ¶ 16.            Although we acknowledge that a
person’s status as a designee and the person’s purpose in obtaining records are not
normally issues in public-records cases, see State ex rel. Steckman v. Jackson
(1994), 70 Ohio St. 3d 420, 427, 639 N.E.2d 83, R.C. 149.43(B)(8) provides an
exception in which incarcerated persons and the purpose for which they seek
records relating to a criminal investigation or prosecution are dispositive.
                             SUPREME COURT OF OHIO




Steckman is further inapposite here because Barb’s purported designee did not
institute the mandamus action.
                                                                Judgment affirmed.
       MOYER,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Danny Barb, pro se.
       William D. Mason, Cuyahoga County Prosecuting Attorney, and Charles
E. Hannan, Assistant Prosecuting Attorney, for appellee.
                           ______________________




                                            2